*292Corrected order, Supreme Court, New York County (Judith J. Gische, J.), entered on or about April 10, 2003, which, to the extent appealed from, awarded plaintiff $15,612 in counsel fees, unanimously affirmed, without costs.
The award of counsel fees was within the court’s discretion (Domestic Relations Law § 237) where defendant had engaged in obstructionist tactics forcing plaintiffs counsel to withdraw. The fees in question were for services on the motion seeking postjudgment relief, and in a prior plenary action related to child support issues (see O’Shea v O’Shea, 93 NY2d 187 [1999]; Avedon v Avedon, 270 AD2d 65 [2000], lv dismissed 95 NY2d 902 [2000]). Concur—Mazzarelli, J.P., Sullivan, Friedman, Gonzalez and Catterson, JJ.